         Case 1:19-cr-00725-JPO Document 110 Filed 04/15/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 14, 2020

BY ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:       United States v. Lev Parnas, et al., 19 Cr. 725 (JPO)

Dear Judge Oetken:

         The Government respectfully writes on behalf of all parties in the above-referenced case
concerning the trial date and related scheduling matters. In light of the disruptions caused by the
COVID-19 pandemic, the parties have been in discussions regarding the feasibility of adhering to
the schedule currently in place, which calls for pretrial motions to be filed by May 1, 2020, a
pretrial conference to be held on July 16, 2020, and trial to commence on October 5, 2020. Among
other things, the Government has informed the defendants that its timeline for seeking a
superseding indictment has been pushed back due to issues involving the availability of witnesses
and grand jurors given the pandemic-related travel and social-distancing restrictions. Defense
counsel has likewise noted that their ability to meet with their clients, review discovery, and
prepare their defense has been hampered by the same restrictions.

       As such, and given the considerable uncertainty surrounding any timeline for a relaxation
or removal of those restrictions, the defendants have proposed to adjourn the current schedule as
follows, to which the Government does not object:

             •   Pretrial motions due by October 5, 2020; responses due by November 2, 2020; and
                 replies due by November 16, 2020.

             •   Pretrial conference adjourned from July 16, 2020 to November 30, 2020.

             •   Trial adjourned from October 5, 2020 to a date in February 2021 convenient for the
                 Court.

       In the event the trial is adjourned, the parties respectfully request that the Court exclude
time under the Speedy Trial Act through the new trial date in the interests of justice pursuant to 18
U.S.C. § 3161(h)(7)(A) in order to allow the parties time to (i) continue producing and reviewing
discovery, (ii) prepare and respond to pretrial motions, and (iii) prepare for trial.
         Case 1:19-cr-00725-JPO Document 110 Filed 04/15/20 Page 2 of 2
 April 14, 2020
 Page 2


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                                     By: /s
                                                         Douglas Zolkind
                                                         Rebekah Donaleski
                                                         Nicolas Roos
                                                         Assistant United States Attorneys
                                                         (212) 637-2418/2423/2421

cc: All counsel of record (via ECF)

       The parties' request to adjourn the trial date and pretrial deadlines is GRANTED.

       Pretrial motions shall be filed by October 5, 2020; responses by November 2, 2020;
       and replies by November 16, 2020.

       The parties shall confer and, no later than November 24, 2020, shall file an agreed-
       upon proposed schedule addressing any remaining pretrial filing and disclosure
       deadlines. If the parties are unable to agree on a schedule, the parties shall submit a
       joint letter by the same date addressing the disputed issues and the parties' proposals.

       A pretrial conference will be held on November 30, 2020, at 2:00 p.m.

       The final pretrial conference will be held on January 19, 2021, at 2:00 p.m.

       The trial date is hereby adjourned to February 1, 2021.

       The Court hereby excludes time under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A),
       through February 1, 2021, finding that the ends of justice outweigh the interests of the
       public and the defendants in a speedy trial for the reasons stated in this letter.

       SO ORDERED.
       Dated: April 15, 2020
